                     Case 4:20-cv-05640-YGR Document 779 Filed 05/28/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-   DEFENDANT APPLE INC.’S FINAL
                                       defendant             PROPOSED FINDINGS OF FACT AND
          21                                                 CONCLUSIONS OF LAW
                       v.
          22
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP         DEFENDANT APPLE INC.’S FINAL PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW,
                                                     4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 779 Filed 05/28/21 Page 2 of 2


            1              The parties submitted their initial proposed findings of fact and conclusions of law on April 7,
            2    2021, before trial began. Dkt. 407 (Epic); Dkt. 410 (Apple). The Court then heard 15 days of trial
            3    testimony between May 3 and May 21 (Trial Tr. 87:15–4027:16), received more than 10 hours of
            4    deposition designations (Dkts. 492, 495), and admitted more than 800 exhibits both in open court and
            5    on stipulation (see Dkt. 751). The parties also filed written direct testimony from their respective
            6    experts. Dkts. 490, 508. And on May 24, 2021, the Court presided over a hearing at which counsel
            7    for each party responded to the Court’s questions. Trial Tr. 4061:8–4191:22.
            8              At the close of evidence, the Court directed the parties to file final versions of their proposed
            9    findings of fact and conclusions of law by May 28, 2021. As of the date of this submission, the Court
          10     has not ruled on four pending motions that could affect the matters set forth below. See Dkt. 602
          11     (Apple’s Motion for an Adverse Credibility Finding); Dkt. 657 (Apple’s Motion to Strike Written and
          12     Oral Testimony of Dr. Michael I. Cragg Regarding Foreign Regulatory Submissions of a Non-Party);
          13     Dkt. 708 (Apple’s Motion for Judgment on Partial Findings); Dkt. 721 (Apple’s Motion to Strike Dr.
          14     Susan Athey’s Written and Oral Expert Testimony).
          15               Accordingly, Apple Inc. respectfully submits its final proposed findings of fact and conclusions
          16     of law.
          17
                 DATED: May 28, 2021                     By      /s/ Mark A. Perry
          18                                                     GIBSON, DUNN & CRUTCHER LLP
          19                                                     Theodore J. Boutrous Jr.
                                                                 Richard J. Doren
          20                                                     Daniel G. Swanson
                                                                 Mark A. Perry
          21                                                     Veronica S. Moyé
                                                                 Cynthia E. Richman
          22
                                                                 Jay P. Srinivasan
          23                                                     Ethan D. Dettmer
                                                                 Rachel S. Brass
          24
                                                                 Attorneys for Apple Inc.
          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                      DEFENDANT APPLE INC.’S FINAL PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW,
                                                      4:20-CV-05640-YGR
